DETAILED ACTION
	Claims 1-3 and 5-13 are currently pending.  Claims 1-3, 5-7 and 10-12 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
Withdrawn Rejections
The double patenting rejection of US 10,822,507 and US 10,781,325 is withdrawn in light of the ‘507 patent and the ‘325 patent not anticipating or rendering obvious the combination of an acrylamide of Formula I, a urethane (meth)acrylate, a polymerization initiator wherein the composition has a SI value of 3 or less in skin sensitization test.
Examiner’s Note
Applicant's amendments and arguments filed 02/22/2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby 
	New Rejections:
	The following rejections are newly applied.
Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 contains the limitation “wherein the composition has a SI value of 3 or less in a skin sensitization test” which does not contain a comma or semicolon following the limitation, as would be grammatically correct.  
Claim 2 is objected to because of the following informalities: claim 2 contains the limitation “is an alkyl group that comprises 1 through 2 carbon based atoms”, wherein the use of “through” would be more appropriately “to”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
	Claim 1 contains the limitation of ‘wherein the composition has a SI value of 3 or less in a skin sensitization test’.  The instant claim contains the abbreviation of SI which is not previously defined in the claims.  Further the instant specification teaches the Stimulation Index value is determined as disclosed in documents (for example, ….) ([0021], [0022]).  Thus the testing procedure is not clear thus rending the limitation unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-3, 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/096632 (Torfs, previously applied) in view of US 2014/0363634  (Morita, Applicant provided) and US 2016/0340458 as evidenced by SciFinder (previously applied).
Regarding claim 1, a composition comprising an acrylamide compound is met by Torfs teaches a UV curable inkjet ink containing at least polymerizable oligomer (abstract).  The preferred for use as a radiation curable compound in the radiation curable inkjet ink is monofuntional  and/or polyfunctional methacrylate monomers or vinyl amide or acrylamide polymers or substituted acrylamide polymers [0062].
Regarding the limitation of urethane (meth)acrylate is met by Torfs teaching preferred urethane acrylate oligomers used include the elected CN9001 [0057] wherein preferred polymerizable oligomer is a urethane acrylate for the UV curable inkjet ink [0056].  The elected polymer would necessarily have the claimed skin sensitization test value.
 Regarding the limitation of a polymerizable initiator wherein the initiator is selected from a group including oligomers of 2-hydroxy-1-(4-isopropenylphenyl)-2-methylporopane-1-one is met by Torfs teaching suitable commercial photo-initiators 
Regarding claim 3, the limitation of wherein a content of the urethane (meth) acrylate is 5% by mass to 40% by mass or less is met by Torfs teaching the preferred polymerizable oligomer is a urethane acrylate [0056] wherein the polymerizable oligomer is present from 0 to 45% by weight based on the total weight of the UV curable inkjet ink [0054].
Regarding claim 5, the limitation of wherein a content of the polymerization initiator is 1% by mass to 20% by mass or less is met by Torfs teaching 0.3 to 15 wt% of the total weight of the curable pigment dispersion or ink [0086].
Regarding claim 6, the limitation of wherein the comparison is an active-energy-ray-curable composition is met by Torfs teaching UV curable inkjet is cured by exposure to ultra violate radiation [0146].  UV is considered active energy ray curable, and additionally Torfs teaches the elected initiated compound and thus would be capable of being activated as claimed.
Regarding claim 10, the limitation of an artificial nail composition comprising the composition according to claim 1 is met by Torfs teaching the claimed composition containing the claimed ingredients in the amounts claimed as discussed above.  Thus Torfs would be capable of being used as an artificial nail composition, absent factual evidence to the contrary. 
Regarding claim 11, the limitation of a nail decoration material comprising the artificial nail composition according to claim 10 is met by Torfs teaching the claimed composition containing the claimed ingredients in the amounts claimed as discussed 
Regarding claim 12, the limitation of an artificial nail comprising a cured product of the artificial nail composition according to claim 10 is met by Torfs teaching the ink was cured using a UV lamp [0212], thus teaching cured composition form of the composition addressed in instant claim 1.  Torfs teaches the claimed composition containing the claimed ingredients in the amounts claimed as discussed above.  Thus Torfs would be capable of being used as an artificial nail composition, absent factual evidence to the contrary. 

Torfs does not teach the specific acrylamide structure (claim 1-2).
Torfs does not specifically teach a stored container, wherein the composition is stored in the container (claim 7).
Torfs does not specifically teach wherein the composition has a SI value of 3 or less in a skin sensitization test (claim 1).
Morita is directed to ink, ink cartridge and ink jet ink printed matter (title).  Features of the invention are taught to include ink which has excellent polymerization property and photocurabilty with less odor and low viscosity [0018].  The composition is taught to include acrylamides which do not have a strong odor and do not have high viscosity ([0026]-[0029]).  Morita teaches the compound represented by chemical formula I wherein X2 may be a monovalent hydrocarbon having 1-10 carbons [0048] 
    PNG
    media_image1.png
    94
    212
    media_image1.png
    Greyscale
and wherein R1 represents hydrocarbon group having 1-10 carbon atoms [0011].  Thus wherein R1 and X2 are methyl groups the elected acrylamide is taught.  The composition is taught to have a photopolymerization initiator initiated by absorbing an active energy ray [0070] such as a UV [0071].  The photoradical polymerizable compound includes methacrylic acids and unsaturated urethanes [0104].  Morita teaches the ink can be accommodated in a container in an ink cartridge.  If the ink is used in an ink cartridge a user does not touch the ink directly in operations such as ink replacement.  There is no specific selection of containers or material ([0127]-[0128]).
The ‘458 publication teaches a cured composition prepared from photopolymerizable composition (abstract).  The photopolymerizable composition is taught to have low viscosity, high strength and processing suitability without a skin problem of skin sensitization [0010].  The invention is taught to provide inkjet ink using the photopolymerizable composition [0012].  The photopolymerizable composition negative for skin sensitization refers to a compound satisfying at least a compound having stimulation index (SI value) of less than 3, where the stimulation index indicates the level of sensitization [0022].  (Meth)acrylates and (meth)acryl amides can be used together as long as a resulting ink does not have a problem even though they have a problem of skin sensitization is some degrees when used alone, or in skin sensitization hereof is not confirmed [0035].  Examples are taught to include dipropylene glycol 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the acrylamide taught by Morita in the ink taught by Torfs because Torfs teaches UV curable ink jet ink (abstract) which comprises acrylamide polymers and Morita teaches a specific acrylamide polymer which is known to be used in ink to be printed, thus Morita teaches a specific polymer which is broadly taught to be used by Torfs.  One of ordinary skill in the art would have a reasonable expectation of success in using the acrylamide taught by Morita for the ink taught by Torfs because Torfs and Morita are both directed to UV curable inks which include acrylate polymers, urethane, acrylamide and photoinitiators, thus Torfs and Morita teach the use of overlapping ingredients for the same purpose.  One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use the acrylamides taught by Morita in the ink taught by Torfs as Morita teaches that the acrylamides disclosed have photocurabilty with less odor and desirable viscosity.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a storage container taught by Morita for the ink taught by Torfs because Morita teaches containers in which the ink may be stored and Torfs teaches an ink composition.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the containers as taught by Morita because Morita teaches the container to be used so the user does not have to directly contact the ink, wherein any type of container maybe used to contain the ink material, thus teaching the use of the storage container is well known.

Additionally the Torfs and Morita teach the elected acrylamide (Morita [0011]), elected urethane methacrylate ([0057], Torfs) and the elected initiator ([0078], Torfs) and thus would be expected to have a skin sensitization value below 3, as the combination of references teach the elected claimed components in the claimed concentrations. “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

Claims 1-3, 5-7 and 10-12 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2016/096632 (Torfs, previously applied) in view of US 2018/0127607 (Applicant provided) and US 2016/0340458 as evidenced by SciFinder (previously applied).
Regarding claim 1, a composition comprising an acrylamide compound is met by Torfs teaches a UV curable inkjet ink containing at least polymerizable oligomer (abstract).  The preferred for use as a radiation curable compound in the radiation curable inkjet ink is monofunctional  and/or polyfunctional methacrylate monomers or vinyl amide or acrylamide polymers or substituted acrylamide polymers [0062].
Regarding the limitation of urethane (meth)acrylate is met by Torfs teaching preferred urethane acrylate oligomers used include the elected CN9001 [0057] wherein preferred polymerizable oligomer is a urethane acrylate for the UV curable inkjet ink [0056].
Regarding the limitation of wherein the polymerizable initiator is at least one selected from the group including an oligomer of 2-hydroxy-1-(4-isopropenylphenyl)-2-methylpropan-1-one is met by Torfs teaching suitable commercial photo-initiators include Esacure KIP150 [0078] wherein high molecular weight initiator is taught as desirable in order to prevent mobility form the cured layer [0079].  SciFinder evidenced Esacure KIP150 is a synonym for Esacure One (page 1), the elected initiator.
Regarding claim 3, the limitation of wherein a content of the urethane (meth) acrylate is 5% by mass or greater but 40% by mass or less is met by Torfs teaching the preferred polymerizable oligomer is a urethane acrylate [0056] wherein the 
Regarding claim 5, the limitation of wherein a content of the polymerization initiator is 1% by mass to 20% by mass or less is met by Torfs teaching 0.3 to 15 wt% of the total weight of the curable pigment dispersion or ink [0086].
Regarding claim 6, the limitation of wherein the comparison is an active-energy-ray-curable composition is met by Torfs teaching UV curable inkjet is cured by exposure to ultra violate radiation [0146].  UV is considered active energy ray curable, and additionally Torfs teaches the elected initiated compound and thus would be capable of being activated as claimed.
Regarding claim 10, the limitation of an artificial nail composition comprising the composition according to claim 1 is met by Torfs teaching the claimed composition containing the claimed ingredients in the amounts claimed as discussed above.  Thus Torfs would be capable of being used as an artificial nail composition, absent factual evidence to the contrary. 
Regarding claim 11, the limitation of a nail decoration material comprising the artificial nail composition according to claim 10 is met by Torfs teaching the claimed composition containing the claimed ingredients in the amounts claimed as discussed above.  Thus Torfs would be capable of being used as an artificial nail composition, absent factual evidence to the contrary.  Additionally pigments are taught to be used in the ink composition [0102] and thus would be capable of decorating.
Regarding claim 12, the limitation of an artificial nail comprising a cured product of the artificial nail composition according to claim 10 is met by Torfs teaching the ink 

Torfs does not teach the specific acrylamide structure (claim 1-2).
Torfs does not specifically teach wherein the composition has a SI value of 3 or less in skin sensitization test (claim 1).
Torfs does not specifically teach a stored container, wherein the composition is stored in the container (claim 7).
The ‘607 publication is directed to a curable ink and accommodating container (abstract) wherein the curable composition includes an acrylamide compound for formula I [0006] wherein R2 represents an alkyl group having 1-10 carbon atoms and * represents a bond side with X [0009], reading on the acrylamide claimed structure.  The acrylamide is taught to enhance safeness [0042].  The elected acrylamide compound structure is taught [0074], d1-1.  The polymerizable compound has no limits and can include unsaturated urethane [0104].  Curing is by way of active energy rays [0151].  The composition is taught to be in a container that is tunable for application such as an ink cartridge or ink bottle, therefore users can avoid direct contact with ink during operations such as transfer or replacement of ink [0176].
The ‘458 publication teaches a cured composition prepared from photopolymerizable composition (abstract).  The photopolymerizable composition is 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use the acrylamide taught by the ‘607 publication in the ink taught by Torfs because Torfs teaches UV curable ink jet ink (abstract) which comprises acrylamide polymers and the ‘607 publication teaches a specific acrylamide polymer which is known to be used in ink to be printed, thus the ‘607 publication teaches a specific polymer which is broadly taught to be used by Torfs.  One of ordinary skill in the art would have a reasonable expectation of success in using the acrylamide taught by the ‘607 publication for the ink taught by Torfs because Torfs and the ‘607 publication are both directed to UV curable inks which include acrylate polymers, urethane, acrylamide and photoinitiators, thus Torfs and the ‘607 publication teach the use of overlapping ingredients for the same purpose.  One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use 
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use a storage container taught by the ‘607 publication for the ink taught by Torfs because the ‘607 publication teaches containers in which the ink may be stored and Torfs teaches an ink composition.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use the containers as taught by the ‘607 publication because the ‘607 publication teaches the container to be used so the user does not have to directly contact the ink, wherein any type of container maybe used to contain the ink material, thus teaching the use of the storage container is well known.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to select ingredients which resulted in a skin sensitization value of below 3 as the ‘458 publication teaches the desire for ink jet printing compositions containing photopolymerizable polymers which contain a skin sensitivity of less than 3 to allow for processing suitability within skin problems [0010].  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘458 publication teaches polymerizable polymers which may be included in ink jet printing while maintaining lower skin sensitization and include additional polymers taught by Torfs such as examples are taught to include dipropylene glycol di(methacrylate) [0036] and is additionally taught to include alkoxy-modified (meth)acrylic acid esters [0026] in a photocurable ink 
Additionally the Torfs and the ‘607 publication teach the elected acrylamide (the ‘607 [0074]), elected urethane methacrylate ([0057], Torfs) and the elected initiator ([0078], Torfs) and thus would be expected to have a skin sensitization value below 3, as the combination of references teach the elected claimed components in the claimed concentrations. “Products of identical chemical composition can not have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 

	Response to Arguments:
	Applicant’s arguments have been fully considered but are not deemed to be persuasive.
	Applicant argues it is not reasonable to modify Torts when Torts requires a specific combination of polyfunctional propoxylated acrylate and specific type of monofunctional ethoxylated methacrylate [0013]. The cited prior art provides not suggestion which would have led a person having ordinary skill form here to there.  The mere fact that the prior art could be modified would not have made the modification obvious unless prior art suggest the desirability of the modification.
	In response, it appears Applicant is arguing the claims are not obvious due to ingredients required of Torts that are not present in the claim.  The instant claim contain 
	Applicant argues there is no basis in the cited art to select those acrylamide compounds to yield a composition that has the SI index required with the advantages taught in the specification, for example [0024]-[0025].
In response, Torfs teaches the use of nonfunctional and/or polyfunctional methylate monomers or vinyl made or acrylamide or substituted acrylamide polymers to be used [0062] and Morita teaches a specific acrylamide polymer which is known to be used in ink to be printed, thus Morita teaches a specific polymer which is broadly taught to be used by Torfs.  One of ordinary skill in the art would have a reasonable expectation of success in using the acrylamide taught by Morita for the ink taught by Torfs because Torfs and Morita are both directed to UV curable inks which include acrylate polymers, urethane, acrylamide and photoinitiators, thus Torfs and Morita teach the use of overlapping ingredients for the same purpose.  One of ordinary skill in the art before the filing date of the claimed invention would have been motivated to use the acrylamides taught by Morita in the ink taught by Torfs as Morita teaches that the acrylamides disclosed have photocurabilty with less odor and desirable viscosity.  Morita teaches the elected acrylamide polymer and thus would necessarily have the claimed SI value.

	In response, Tables 7 and 8 are not commensurate in scope with the instant claims.  Compounds A1-1 to A1-5 were compared to A2-1 and A2-2.  The acrylamide polymers present for A1-1 to A1-5 are not commensurate in scope with the multitude of polymers which are encompassed by formula 1 in the instant claim, such as wherein R1 is 1-6 alkyl groups and only methyl and isopropyl groups were tested.  The instant formula for acrylamide contains multiple functional groups which encompasses a breadth not commensurate in scope with the tested compounds.  Additionally, the ‘458 publication teaches the desire for low SI values, wherein skin sensitization is tied to the amount of polymer present in the composition [0035], thus the instant claims are not commensurate in scope as the amounts of each component is not present in the instant claims.  Regarding the low odor, Morita specifically teaches the use of acrylamide which do not have a strong odor [0018], thus the results are not unexpected.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676.  The examiner can normally be reached on Monday, Tuesday and Thursday 7:30 to 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNDSEY M BECKHARDT/Examiner, Art Unit 1613